—In a proceeding to invalidate a petition designating Howard L. Lasher as a candidate in a primary election to be held on September 10, 1996, for the nomination of the Democratic Party as its candidate for the public office of Judge of the Surrogate’s Court, Kings County, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated July 31, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the instant proceeding for lack of jurisdiction due to the petitioner’s failure to comply with the provisions of the order to show cause (see, Election Law § 16-116; Matter of Caruso v Nassau County Bd. of Elections, 186 AD2d 701; Matter of Washington v Mahoney, 71 AD2d 1047; cf., Matter of Previdi v Matthews, 185 AD2d 962, 963).
Hart, J. P., Florio, McGinity and Luciano, JJ., concur.